Porter, J.
delivered the opinion of the court. This is an action in which the plaintiff claims damages for a trespass which she alleges the defendant committed on land belonging to her. He avers, in his answer, that he is the owner of the premises on which the *246injury complained of was committed. We . , . , « are thus required to examine the strength or their respective titles.
It is the sum claimed, and not that for which judgment is rendered, that confers jurisdiction on the court.
Acts under private signature have no date a-foi^except that p“0™ucCehdtheya-® court,unless supported by evi-showing the real time of their ex-eeution; but this which they differ from authentic acts, does not Fng^fen inevl-they are worth, vaS^et relates to land,and there is proof of possession by actual delivery accompanying the transfer, it may be received in evidence.
*246The cause was submitted to a jury in the court of the first instance, who found a verdict for the plaintiff The defendant appealed.
A question has been raised as to the jurisdiction of the court, and the 126, 1061, 1063 and 1064 articles of the Code of Practice, have been relied on to support it.
The petition alleges that damages to the amount of 1000 dollars had been sustained plaintiff. The verdict of the jury fixes at one dollar. We think it is the sum claimed, and not that for which judgment is rendered, ' which confers jurisdiction on this -court. The amount or value in dispute, is that which one party claims, and the other disputes his right to recover. Code of Practice, 570.
On the trial, the defendant offered a document sousseins privé in evidence, which the court rejected, on the objection of the plaintiff that papers under private signature were not evidence against third persons. We think the court erred. Instruments under private . ... signature, it is true, have mo d,ate against third *247persons, except that "on which they are produced in court; unless supported by evidence aliunde, showing the real time of their execution; but this circumstance in which they differ from authentic acts, does not'prevent their being given in evidence for what they are worth. Sec. 2, n. s. 171: 4 ib. 368
The circumstance of the paper offered be- . . , . ii i mgin relation to Jana, makes no difference; for the bill of exceptions states, that the defen-...i,.. r r. i • . n dant in addition to proof of the signatures of the parties to the instrument, offered evidence that possession by actual delivery accompanied the transfer.
it is therefore ordered, adjudged and de- # creed, that the judgment of the district court ° ' be annulled and reversed: and it is further ordered and decreed, that the case be remanded to the court below, with directions to the judge not to reject the document marked P.» because it was executed under private signature: and it is further ordered,that the appellee pay the costs of this appeal.